IN THE SUPREME COURT OF THE STATE OF DELAWARE

ANTHONY HORBAL and HERC                  §
MANAGEMENT SERVICES, LLC,                §      No. 389, 2015
derivatively on behalf of SEEGRID        §
CORPORATION,                             §
                                         §
       Plaintiffs-Below, Appellants,     §      Court Below:
                                         §      Court of Chancery of the
             v.                          §      State of Delaware
                                         §
DANIEL SHAPIRA, PHILLIP                  §      C.A. No. 10023-VCL
OLIVERI, HANS MORAVEC,                   §
GIANT EAGLE, INC., and GIANT             §
EAGLE OF DELAWARE, INC.,                 §
                                         §
 and                                     §
                                         §
SEEGRID CORPORATION,                     §
                                         §
       Defendants-Below, Appellees.      §


                             Submitted: February 10, 2016
                              Decided: February 15, 2016

Before STRINE, Chief Justice, HOLLAND, VALIHURA, VAUGHN and SEITZ,
Justices, constituting the Court en Banc.

                                       ORDER

         This 15th day of February 2016, the Court, having considered this matter on the

briefs and the oral arguments of the parties, and having concluded that the same should

be affirmed on the basis of and for the reasons assigned by the Court of Chancery in its

Order of July 17, 2015;
          NOW, THEREFORE, IT IS HEREBY ORDERED that the judgments of the

Court of Chancery be, and the same hereby are, AFFIRMED.*

                                            BY THE COURT:



                                            /s/ Karen L. Valihura
                                                   Justice




*
  We note that the process leading to the Court of Chancery’s determination that Appellants were
collaterally estopped was truncated, and that this process was less than ideal. However, the
Appellants were permitted by the Court of Chancery to file a Sur-Reply brief to address the
estoppel issues that were first raised in Appellees’ reply brief below. Based upon our review of
the record, we are satisfied that Appellants had a full and fair opportunity to address the
collateral estoppel issues.

                                               2